Citation Nr: 1435332	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-48 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obesity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to June 1989.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for obesity.    

In a June 2013 decision, the Board denied entitlement to service connection for obesity.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Partial Remand (JMPR) and February 2014 Court Order, the Board's decision was vacated and remanded.  

Additionally, in June 2013, the Board remanded the issues of entitlement to service connection for lumbar spine disability, right knee disability, hypertension, arthritis of the big toes, diabetes mellitus, and erectile dysfunction; entitlement to increased ratings for complex regional pain syndrome, left lower extremity, due to second and third degree burns, complex regional pain syndrome, right lower extremity, due to second and third degree burns, second and third degree burn scars, left foreleg extensor aspect and dorsum of ankle and foot, second and third degree burn scars, right foreleg extensor aspect and dorsum of ankle and foot, and, depression with insomnia and alcoholism; and, entitlement to SMC, to schedule the Veteran for a Board hearing at the Atlanta RO.  To date, it does not appear that such hearing has been scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the June 2013 decision, the Board denied entitlement to service connection for obesity on the basis that obesity is not a disability for which service connection can be awarded.  As detailed above, the Board's June 2013 decision denying service connection for obesity was vacated by the Court and remanded for action consistent with the JMPR.  In the JMPR, it was determined that the Board erred when it failed to discuss whether the Veteran's obesity could be considered a disability for compensation purposes if it was proximately due to a service-connected disability.  38 C.F.R. § 3.310 (2013).

Per the June 2013 Board Remand, it was instructed that the Veteran be scheduled for a Board hearing at the Atlanta RO on the other 13 issues in appellate status.  The Board finds that such hearing should also encompass the issue of entitlement to service connection for obesity.

Following the hearing, the case shall be returned to the Board - any further necessary development will be considered at that time.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing at the Atlanta RO.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



